DETAILED ACTION
Applicant's submission filed on February 4, 2021 has been entered.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-5, 7-14, and 16-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 1, line 8, it appears the language “the functions” should be changed to “functions”.
Regarding Claim 1, line 11, it appears the language “steer the” should be changed to “steer a”.
Regarding Claim 1, line 13, it appears the language “control the” should be changed to “control”.
Regarding Claim 17, line 2, it appears the language “operable” should be changed to “operable to”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyde et al. (U.S. Pat. No. 8,634,981).
Specifically, regarding Claim 1, Hyde discloses a personal mobility device (PMD) having a chassis comprising a hospital bed operable to carry at least one person (Abstract; FIGS. 1, 6) and the PMD being configured to operate at least indoors (¶ [0021]) comprising: a processor at least partially disposed upon the chassis (col. 12, line 65 - col. 13, line 4), a data store in data communication with the processor and comprising navigational data (“navigational plan information”) usable by the processor to plot a navigable route for the PMD (col. 12, ll. 24-46, col. 13, ll. 20-34), a human-machine interface in data communication with the processor and operable to permit a user to access and control the functions of the processor (col. 13, ll. 1-4, col. 15, ll. 44-45), a prime mover at least partially disposed upon the chassis and operable to rotate a number of wheels of the PMD (col. 11, ll. 3-5), a steering system at least partially disposed upon the chassis and operable to steer [a] direction of motion of the PMD (col. 11, ll. 11-19), a navigation controller operable to control [the] operations of the prime mover and the steering system (col. 19, ll. 1-6), a number of environmental sensors disposed upon the chassis operable to generate environmental data describing the environment in which the PMD is disposed (col. 15, ll. 3-23), a location sensor disposed upon the chassis and operable to generate position data describing the position of the vehicle using a coordinate scheme (col. 14, ll. 22-25, col. 19, ll. 6-12), an interactivity sensor at least partially disposed upon the chassis operable to detect other interactivity sensors not associated with the PMD (col. 16, ll. 45-47, col. 16, ll. 20-37, col. 20, ll. 23-29), wherein the processor is in data communication with the navigation controller, the location sensor, and is operable to utilize data from the data store and data gathered by the location 
Regarding Claim 2, Hyde discloses that the human-machine interface comprises a touchscreen display (col. 13, line 3). 
Claim 14 is directed to a system and include the same scope of limitations as those of Claim 1. Thus, Claim 14 is rejected for reasons substantially the same as those discussed above with respect to Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Truong et al. (U.S. Pat. No. 9,248,840). 
Hyde discloses substantially all of the limitations of the present invention, but does not disclose the claimed interface.  However, Truong discloses an interface that comprises a verbal-control interface, touchscreen display, and also at least one of a haptic interface, a gaze-detection interface, a chin-control interface, a mouth-control interface, or a breath-control interface (col. 9, II. 9-21). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Truong with that of Hyde to provide increased input options for a device user. 

Claim 4, 5, 7-9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Dean et al. (U.S. Pat. Publ. No. 2019/0049977, hereinafter “Dean”). 
Hyde discloses substantially all of the limitations of the present invention, and further discloses an interior map data defining locations of interior walkways and passages inside buildings and navigable by the PMD (col. 20, ll. 27-29), but does not disclose the claimed exterior map data, as recited in Claim 4.
However, Dean discloses that the navigational data comprises exterior map data defining the locations of roadways and walkways navigable by the PMD (¶ [0149]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dean with that of Hyde to provide both indoor and outdoor navigation for a device user (e.g., between adjacent hospital buildings). 
Regarding Claims 5 and 7-9, Hyde discloses substantially all of the limitations of the present invention, but does not disclose the claimed data and sensor.  However, Dean discloses (i) that the exterior map data further defines fixed-obstacles that render portions of roadways or walkways non-navigable by the PMD (¶ [0254]), as recited in Claim 5, (ii) that the interior map data further defines fixed-obstacles that render portions of interior walkways or passages inside buildings non-navigable by the PMD (e.g., a location combination; ¶ [0256]), as recited in Claim 7, (iii) that the interactivity sensor comprises a vehicle-to-environment (V2X) transceiver operable to detect environmental beacons and other V2X transceivers associated with other vehicles (¶ [0218]), as recited in Claim 8, and (iv) that the processor (110) is further operable to generate new navigational data to be stored in the data store based upon the conditions encountered by the PMD (“future advanced routing functions”; ¶¶ [0170], [0239]), as recited in Claim 9.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dean with that of Hyde to provide contemporaneous navigational information to ensure safe vehicle travels.
Claims 17-20 are directed to a system and include the same scope of limitations as those of Claims 4 and 8. Thus, Claims 17-20 are rejected for reasons substantially the same as those discussed above with respect to Claims 4 and 8.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Kristinsson et al. (U.S. Pat. Publ. No. 2012/0290149, hereinafter “Kristinsson”). 
Hyde discloses substantially all of the limitations of the present invention, but does not disclose the claimed mover, as recited in Claim 10.  However, Kristinsson discloses a hybrid prime mover having an electric component and a combustion component, and the processor is operable to control energy utilization of the prime mover to optimize the utility of the available sources of energy (¶¶ [0034]-[0037]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kristinsson with the device of Hyde to maximize efficiency by minimizing power consumption.
Claim 16 is directed to a system and includes the same scope of limitations as those of Claim 10.  Thus, Claim 16 is rejected for reasons substantially the same as those discussed above with respect to Claim 10.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hyde and Kristinsson in view of Dean.
The combination of Hyde and Kristinsson discloses substantially all of the limitations of the present invention, but does not disclose the claimed data and processors, as recited in Claims 11-13.  
However, Dean discloses (i) that the data store is in remote data communication with a number of other processors (¶ [0143]), as recited in Claim 11, (ii) at least one of the number of other processors is associated with a vehicle (¶ [0143]), as recited in Claim 12, and (iii) that the processor is further operable to modify the operation of the navigation controller in response to updates in the navigational data (¶¶ [0170], [0239]), as recited in Claim 13. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dean with the device of Hyde and Kristinsson to provide contemporaneous navigational information to ensure safe vehicle travels. 
Response to Arguments
Applicant’s arguments submitted February 4, 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made as discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833